DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4, 7-9, 11-13, 15, 18-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter, the prior art fails to teach or suggest:  a substrate including a first region and a second region; a first bottom source/drain on the first region of the substrate; a second bottom source/drain on the second region of the substrate; a first gate on the first bottom source/drain; a second gate on the second bottom source/drain; a first channel on the first bottom source/drain and contacting the first gate; a second channel on the second bottom source/drain and contacting the second gate; a first top source/drain on the first channel; and a second top source/drain on the second channel, wherein the first bottom source/drain and the first top source/drain are spaced from each other in a vertical direction, the first bottom source/drain comprises a first protruding portion that protrudes from an upper surface of the first bottom source/drain in the vertical direction and contacts the first channel, and the second bottom source/drain comprises a second protruding portion that protrudes from an upper surface of the second bottom source/drain in the vertical direction and contacts the second channel, and the first protruding portion has a first thickness in the vertical direction, the second protruding portion has a second thickness in the vertical direction, and the first thickness is different from the second thickness (claim 1)  a substrate including a first region and a second region; a first bottom source/drain on the first region of the substrate; a second bottom source/drain on the second region of the substrate; a first gate on the first bottom source/drain; a second gate on the second bottom source/drain; a first channel on the first bottom source/drain and contacting the first gate; a second channel on the second bottom source/drain and contacting the second gate; a first top source/drain on the first channel; [[and]] a second top source/drain on the second channel; and an insulating layer between the first bottom source/drain and the first gate and between the second bottom source/drain and the second gate, wherein the first bottom source/drain comprises a first protruding portion that protrudes from an upper surface of the first bottom source/drain toward the first channel, and the second bottom source/drain comprises a second protruding portion that protrudes from an upper surface of the second bottom source/drain toward the second channel, and In re: HONG et al. Application No.: 17/032,085 the insulating layer extends on and contacts the upper surface of the first bottom source/drain and the upper surface of the second bottom source/drain (claim 9) a substrate including a first region and a second region; a first bottom source/drain on the first region of the substrate; a second bottom source/drain on the second region of the substrate; a first gate on the first bottom source/drain; a second gate on the second bottom source/drain; a first channel on the first bottom source/drain and contacting the first gate; a second channel on the second bottom source/drain and contacting the second gate; In re: HONG et al. Application No.: 17/032,085 a first top source/drain on the first channel; a second top source/drain on the second channel; an isolation layer between the first bottom source/drain and the second bottom source/drain; and an insulating layer extending between the first bottom source/drain and the first gate and between the second bottom source/drain and the second gate, wherein the insulating layer extends on and contacts an upper surface of the isolation layer, and the first top source/drain has a polygonal shape (claim 15).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817